Case: 09-50777       Document: 00511109955          Page: 1    Date Filed: 05/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                             FILED
                                     No. 09-50777                           May 13, 2010
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JORGE GALVAN-MORENO,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:09-CR-1290-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Jorge Galvan-Moreno pleaded guilty of illegally reentering the United
States following deportation and was sentenced to a 46-month term of imprison-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50777     Document: 00511109955 Page: 2          Date Filed: 05/13/2010
                                  No. 09-50777

ment. He concedes that precedent forecloses his argument that the nonexistence
of a fast-track program in the judicial district in which he was sentenced results
in an unfair disparity between his sentence and those imposed in districts hav-
ing such programs. See United States v. Gomez-Herrera, 523 F.3d 554, 563 (5th
Cir. 2008). He also concedes that precedent forecloses his argument that the
lack of an empirical basis for U.S.S.G. § 2L1.2 precludes an appellate presump-
tion that his sentence is reasonable. See United States v. Mondragon-Santiago,
564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009).
        Galvan-Moreno asserts that the district court failed to consider that his
criminal history was overrepresented and further avers that his sentence was
excessive. He contends that his offense was, in essence, merely an international
trespass, and his sentence is too severe for the crime. The district court consid-
ered Galvan-Moreno’s arguments for a sentence below the sentencing guideline
range but determined that a sentence at the low end of that range was appropri-
ate.
        We review a sentence for reasonableness. See Gall v. United States, 552
U.S. 38, 56 (2007). Because it is within the properly calculated guideline range,
Galvan-Moreno’s sentence is entitled to a presumption of reasonableness. See
Rita v. United States, 551 U.S. 338, 350-51 (2007); Mondragon-Santiago, 564
F.3d at 361. Galvan-Moreno offers no good reason for us to disturb that pre-
sumption. See Gall, 552 U.S. at 51 (stating that “the fact that the appellate
court might reasonably [conclude] that a different sentence [is] appropriate is in-
sufficient to justify reversal of the district court”); United States v. Aguirre-Villa,
460 F.3d 681, 683 (5th Cir. 2006) (rejecting contentions that the defendant had
committed what was “‘at bottom’” merely “an international trespass” and that
his within-guideline sentence was too severe for the crime and thus unreasona-
ble).
        AFFIRMED.



                                          2